Case 1:20-cv-10832-AT-SN Document 326-2 Filed 08/31/21 Page 1 of 6




                Exhibit B
      Case 1:20-cv-10832-AT-SN Document 326-2 Filed 08/31/21 Page 2 of 6




                                                  August 27, 2021
VIA ELECTRONIC MAIL

Reid M. Figel, Esq.
KELLOGG, HANSEN, TODD, FIGEL,
& FREDERICK, P.L.L.C.
1615 M Street, NW, Suite 400
Washington, DC 20036

Re:    SEC v. Ripple Labs, Inc. et al., No. 20-cv-10832 (AT) (SN) (S.D.N.Y.)

Dear Mr. Figel:
The SEC respectfully writes in response to your August 20, 2021 letter regarding the SEC’s
responses to certain of Defendants’ interrogatories (the “Letter”). We are available to meet and
confer on the issues discussed herein and in your Letter, at your convenience.

Your Letter first claims the SEC’s interrogatory responses are “evasive” and “incomplete.” The
SEC disagrees. Rather, the SEC’s responses satisfy its obligations under Rules 26 and 33. The SEC
further notes that its interrogatory responses are no more evasive or incomplete than Defendants’
responses. To that end, the SEC observes that in response to the SEC’s interrogatories, Defendants
have lodged objections and made responses similar to those you contend renders the SEC’s
responses evasive and incomplete. Examples include:

                 Ripple’s General Objection 6 to the SEC’s First Set of Interrogatories (“Ripple
                  objects to each Interrogatory and to each Definition and Instruction to the extent
                  they seek information already in the possession, custody or control of Plaintiff or is
                  obtainable from public sources”); see also Ripple’s Response to Interrogatory Nos. 15,
                  16, 17 and Garlinghouse Objection to Interrogatory No. 1 (lodging similar
                  objection);

                 Ripple’s General Objection 3 to the SEC’s Second Set of Interrogatories (“Ripple
                  will identify the material facts upon which it presently intends to rely, but does not
                  represent that its responses and objections exhaustively list all facts, documents, or
                  other evidence that may be offered at summary judgment or at trial.”); see also
                  Ripple’s Response to Interrogatory No. 13 (lodging similar objection);

                 Ripple’s Response to Interrogatory No. 1 (objecting to the extent the interrogatory
                  “calls for an analysis applying law to facts” and “asks Ripple to explain or analyze
                  how facts support its defenses and Answer”); see also Ripple’s Response to
                  Interrogatory No. 8 (lodging similar objection);

                 Ripple’s Response to Interrogatory No. 8 (“Ripple also objects to this Interrogatory
                  insofar as it seeks “every fact and piece of evidence [defendant] may wish to offer
                  concerning” the stated contentions. Phillies v. Harrison/Erickson, Inc., 2020 WL
       Case 1:20-cv-10832-AT-SN Document 326-2 Filed 08/31/21 Page 3 of 6



                6482882, at *2 (S.D.N.Y. Nov. 4, 2020) (Netburn, M.J.). Ripple further objects to the
                Interrogatory’s request for “particularity,” as a party “is not required to describe in
                detail the factual basis for its contention.” Id. at *3 (emphasis in original).”); see also
                Ripple’s Reponses to Interrogatory Nos. 10-13 (lodging similar objections);

               Larsen General Objection 4 to the SEC’s First Set of Interrogatories (“Larsen
                objects to the Interrogatories to the extent they call for responses better suited for
                depositions.”); and

               Larsen Response to Interrogatory No. 1 (“Larsen objects to the Interrogatory to the
                extent it requires a legal conclusion”).

The SEC also notes that for certain interrogatories, Ripple did not offer a substantive response, and
instead referred the SEC to its own document requests (as opposed to identifying documents that
Ripple contends answers the interrogatory). See Ripple Responses to Interrogatory Nos. 1, 5. The
SEC likewise observes that for certain of its interrogatories, Ripple failed to provide any substantive
response whatsoever. See Ripple Responses to Interrogatory Nos. 14, 15.

Your Letter further alleges that the SEC improperly responded to certain interrogatories by
incorporating its responses to other interrogatories. But Defendants engaged in the very same
practice. See Ripple’s Responses to Interrogatory No. 8 (“Ripple incorporates by reference its
response to Interrogatory No. 12…”); No. 10 (“Ripple incorporates by reference its response to
Interrogatory No. 11.”).

Given Defendants’ responses to the SEC’s interrogatories, Defendants should not now complain
that the SEC 1) improperly limited its responses by lodging objections similar to those made by
Defendants to qualify their own interrogatory responses; 2) failed to sufficiently answer
interrogatories when Ripple itself failed to provide substantive answers to various interrogatories;
and 3) improperly incorporated responses to other interrogatory answers, when Ripple did the same
thing. Nevertheless, the SEC responds to the specific items referenced in your Letter as follows:

Ripple Interrogatory No. 2: That interrogatory asked the SEC to identify all terms of any
“investment contract” the SEC contends created an “expectation of profits” by the purchaser of
XRP. In response, the SEC noted that “investment contracts” under Howey need not contain the
same written provisions or “terms” as actionable agreements under traditional contract law. The
SEC then identified numerous public statements by Ripple personnel, as well as the economic
realities of Defendants’ XRP offers and sales, that would lead XRP purchasers to expect profits.
While you contend that these responses are insufficient, and that SEC must “identify the specific
provisions in Ripple’s contracts” creating an expectation of profits, the SEC need not provide such
additional detail. See Ripple’s Response to Interrogatory No. 1 (objecting to the extent the
interrogatory “calls for an analysis applying law to facts” and “asks Ripple to explain or analyze how
facts support its defenses and Answer”); see also Ripple’s Response to Interrogatory No. 8 (lodging
similar objection). Moreover, because the information Ripple seeks is not relevant to any claim or
defense, no additional response is required. See Ripple’s Response to Interrogatory 1 (objecting on
relevance grounds); Ripple’s Response to Interrogatory 14 (refusing to substantively answer, citing
relevancy). Your complaint about the SEC’s response to Ripple Interrogatory No. 2 appears based
on your contention that the term “investment contract” requires the existence of a common law


                                                    2
       Case 1:20-cv-10832-AT-SN Document 326-2 Filed 08/31/21 Page 4 of 6



“contract.” But, disagreement over the meaning of a legal term—one of the core issues for the
Court in this case to resolve—is not the basis to object to the SEC’s response. Our contention
remains that Ripple’s sales of XRP were a series of “transactions, schemes, or contracts” under
Howey. Accordingly, the SEC stands by its response to this interrogatory. The SEC further notes
that, to the extent you seek the SEC to identify terms of common law contracts, any of those
contracts entered by Ripple are already in Ripple’s possession.

Ripple Interrogatory No. 6: That interrogatory sought the SEC to declare whether it contends
Bitcoin and Ether are “securities” within the meaning of the Securities Act. The SEC responded
that the interrogatory is “is vague and ambiguous, because it is unclear at what point in time
Defendant seeks to discover the SEC’s position as to the status of offers and sales of Bitcoin or
Ether under the Securities Act, and because it fails to identify whose or what offers and sales of
Bitcoin or Ether the Interrogatory seeks to discover information about.” Your Letter’s suggestion
that the SEC must affirmatively state whether it considers Bitcoin and Ether to be “securities,” in a
vacuum, shows a miscomprehension of how the SEC operates as well as the application of the
Howey test and Section 5 of the Securities Act. As we have repeatedly stated in multiple court filings,
the SEC does not typically decide whether any particular financial instrument, without additional
context, qualifies as a security per se. Rather, the SEC typically determines, inter alia, whether it
considers certain offers, sales, or transactions of financial instruments to violate the federal securities
laws. Consistent with its original response to the interrogatory, the SEC reaffirms that the
interrogatory is improper because it asks for the SEC’s position as to Bitcoin and Ether in a vacuum,
without any of the necessary factual context surrounding any particular offer or sale of those digital
assets. Subject to the foregoing and its original responses and objections, the SEC supplements its
response by referring to its responses to Defendants’ RFA Nos. 20-23 (seeking admissions that
Bitcoin and Ether are not and previously were not “securities”).

Ripple Interrogatory No. 11: That interrogatory asked whether the SEC contends any efforts by
Ripple were necessary to “affect any increase in the price of XRP” and, if so, to identify the factual
basis for that contention. The SEC responded that, under Howey, the relevant inquiry is whether
investors expected to profit based on Ripple’s efforts, not whether Ripple’s efforts were necessary to
effect XRP price increases. The SEC further responded by identifying a variety of ways in which
Ripple’s efforts led XRP purchasers reasonably to expect profits. Because the information Ripple
seeks is not relevant to any claim or defense, no additional response is required. See Ripple’s
Response to Interrogatory 1 (objecting on relevance grounds); Ripple’s Response to Interrogatory
14 (refusing to substantively answer, citing relevancy). Subject to the foregoing and its original
responses and objections, the SEC supplements its response by citing the following non-exhaustive
examples reflecting Ripple’s beliefs that its efforts were necessary to achieve XRP price increases
and related efforts: RPLI_SEC 0364717-41 (observing that increases in XRP’s liquidity and volume
cause increases in XRP’s price and that “while it is possible for XRP to become a universal bridge
currency, it absolutely CAN NOT happen without Ripple Lab’s assistance”); Zagone Dep. Tr. at 103
(Ripple made efforts to create liquid trading market in XRP); Birla Dep. Tr. at 180-81 (same);
RPLI_SEC 0352731-32 (suggesting that Ripple could increase XRP’s price by decreasing XRP’s
supply); RPLI_SEC 0026664 (noting an objective of Ripple’s escrow announcement was to “create a
second wave of excitement…amongst speculators”); RPLI_SEC 00951567-82 (observing that the
value of XRP would appreciate with increased use of the Ripple protocol); RPLI_SEC 0049845-55
(“Ripple’s [XRP] distribution strategy, including the timing, volume and pace of distribution, will
impact the supply and ultimately value of XRP…Ripple aims to distribute XRP is a way that
supports a stable or strengthening value of XRP.”); RPLI_SEC 0346934-45 (containing similar


                                                    3
       Case 1:20-cv-10832-AT-SN Document 326-2 Filed 08/31/21 Page 5 of 6



representations); RPLI_SEC 0915999-6000 (observing that Ripple implemented its escrow program
to prevent Ripple from dumping its XRP holdings into the market); Zagone Dep. Tr. at 89-91
(describing purpose of escrow program as preventing Ripple from dumping large amount XRP into
market and recognizing that large-scale XRP dumping would negatively affect XRP’s price).

Ripple Interrogatory No. 17: That interrogatory asked the SEC to identify any enterprise or
venture in which XRP purchasers acquired a stake by virtue of their XRP purchases. The SEC
responded that, under Howey, the relevant inquiry is whether investors invested money in a common
enterprise. The SEC further responded by identifying a variety of ways in which XRP holders were
invested in Ripple’s efforts to create a use and demand for XRP. Because the information Ripple
seeks is not relevant to any claim or defense, no additional response is required. See Ripple’s
Response to Interrogatory 1 (objecting on relevance grounds); Ripple’s Response to Interrogatory
14 (refusing to substantively answer, citing relevancy). Subject to the foregoing and its original
responses and objections, the SEC further references its responses to Defendants’ RFA Nos. 57-63,
71-72, and 75-78.

Ripple Interrogatory No. 19: That interrogatory asked the SEC to identify evidence supporting
the contention that XRP holders had a right to future payments from Ripple resulting from their
XRP purchases. The SEC responded that, under Howey, the relevant inquiry is whether investors
invested money in a common enterprise with a reasonable expectation of profit based on the efforts
of others. The SEC further responded by referring to several of its interrogatory responses
identifying evidence supporting the relevant Howey factors. Because the information Ripple seeks is
not relevant to any claim or defense, no additional response is required. See Ripple’s Response to
Interrogatory 1 (objecting on relevance grounds); Ripple’s Response to Interrogatory 14 (refusing to
substantively answer, citing relevancy). Subject to the foregoing and its original responses and
objections, the SEC supplements its response by noting its responses to Defendants’ RFA No. 57,
which you cite in your Letter, and RFA Nos. 58, 59, 60, 70, 73, and 74.

Ripple Interrogatories Nos. 3, 7, 18, 22, 23, 24: Your Letter complains that the SEC improperly
responded to these interrogatories by incorporating its responses to other interrogatories. The SEC
responds that its responses satisfy the requirements of Rule 26 and 33. See, e.g., United States v. R.J.
Zavoral & Sons, Inc., 2014 U.S. Dist. LEXIS 200974, *22-37 (D. Minn. Apr. 23, 2014) (denying
motion to compel government to supplement interrogatory responses where it had incorporated
responses to other interrogatories); Caliper Techs. Corp. v. Molecular Devices Corp., 213 F.R.D. 555, 560
(N.D. Cal. 2003) (denying similar motion to compel); Graco, Inc. v. PMC Global, Inc., 2011 U.S. Dist.
LEXIS 30980, *99-100 (D.N.J. Mar. 23, 2011) (allowing interrogatory response to incorporate by
reference other responses). And, as noted above, Ripple engaged in the very same practice when
responding to the SEC’s interrogatories. See Ripple’s Responses to Interrogatory No. 8 (“Ripple
incorporates by reference its response to Interrogatory No. 12…”); No. 10 (“Ripple incorporates by
reference its response to Interrogatory No. 11.”). For the foregoing reasons, the SEC will not
supplement its responses to these interrogatories. Subject to the foregoing, to the extent Ripple
seeks specific information beyond what is contained in the incorporated responses, the SEC is
willing to further meet and confer on these interrogatories.

Larsen Interrogatory No. 4: Your Letter complains that the SEC improperly responds to this
interrogatory by incorporating its responses to other interrogatories. The SEC responds that its
responses satisfy the requirements of Rule 26 and 33. See, e.g., United States v. R.J. Zavoral & Sons, Inc.,
2014 U.S. Dist. LEXIS 200974, *22-37 (D. Minn. Apr. 23, 2014) (denying motion to compel


                                                     4
       Case 1:20-cv-10832-AT-SN Document 326-2 Filed 08/31/21 Page 6 of 6



government to supplement interrogatory responses where it had incorporated responses to other
interrogatories); Caliper Techs. Corp. v. Molecular Devices Corp., 213 F.R.D. 555, 560 (N.D. Cal. 2003)
(rejecting similar motion to compel); Graco, Inc. v. PMC Global, Inc., 2011 U.S. Dist. LEXIS 30980,
*99-100 (D.N.J. Mar. 23, 2011) (allowing interrogatory response to incorporate by reference other
responses). And, as noted above, Ripple engaged in the very same practice. See Ripple’s Responses
to Interrogatory No. 8 (“Ripple incorporates by reference its response to Interrogatory No. 12…”);
No. 10 (“Ripple incorporates by reference its response to Interrogatory No. 11.”). Subject to the
foregoing and its original responses and objections, the SEC supplements its response by
referencing the above response regarding Ripple’s Interrogatory No. 11.

Larsen Interrogatory No. 5: That interrogatory asked the SEC to identify the date by which the
SEC contends the XRP ledger became “fully functional.” In response, the SEC noted that “whether
and when the XRP Ledger became ‘fully functional’ is irrelevant under Howey.” The SEC stands by
that contention. The SEC further objected to the term “fully functional,” given that the creation
and development of distributed networks “are iterative processes without clearly demarcated end
points” and that the term cannot be defined “without identifying parameters to measure
functionality or the person from whose perspective functionality is being measured.” That objection
remains valid. The SEC further notes that Mr. Larsen’s counsel had the opportunity to question Mr.
Schwartz, Director Hinman, Mr. Birla, and others about their views as to the XRP Ledger’s
functionality, but declined to do so. See Larsen General Objection 4 to the SEC’s First Set of
Interrogatories (“Larsen objects to the Interrogatories to the extent they call for responses better
suited for depositions.”) Subject to the foregoing, to the extent Mr. Larsen provides sufficient
additional detail to describe what he means by “fully functional” in this context, the SEC is willing to
further meet and confer on this interrogatory.

                                             *     *       *

       As noted above, we are available to meet and confer on the issues discussed herein and in
your Letter, at your convenience.
                                                     /s/ Benjamin Hanauer _


cc: Counsel for All Defendants (via email)




                                                   5
